Citation Nr: 1424291
Decision Date: 05/29/14	Archive Date: 06/26/14

DOCKET NO. 11-18 986	)       DATE MAY 29 2014

On appeal from the Department of Veterans Affairs Regional Office in Hartford, Connecticut

THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus disabilities.

2. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus disabilities.

3. Entitlement to service connection for a balance disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus disabilities.

REPRESENTATION 

Veteran represented by:     Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD 

L. Pelican, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002 & 2013 Supp.).

This appeal was processed using the paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran served on active duty in the Navy from June 1955 to June 1959 and from July 1959 to June 1961.

These matters come before the Board of Veterans' Appeals (the Board) from April 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2013. A transcript of that proceeding has been associated with the claims file.

In November 2013, the Board remanded the case for additional development. As to the claims adjudicated below, the Board finds that there has been substantial compliance with the remand directives. However, regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, there has not been substantial compliance with the remand directives. Thus, the appeal must be remanded again. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing

-2-

loss and tinnitus disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The evidence does not show that the Veteran has a sleep disorder that is causally related to his military service, or that was caused or aggravated by his service-connected bilateral hearing loss and tinnitus disabilities.

2. The evidence does not show that the Veteran has a balance disorder that is causally related to his military service, or that was caused or aggravated by his service-connected bilateral hearing loss and tinnitus disabilities.

CONCLUSIONS OF LAW

1. A sleep disorder was not incurred in or aggravated by active service or by service-connected bilateral hearing loss and tinnitus disabilities. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

2. A balance disorder was not incurred in or aggravated by active service or by service-connected bilateral hearing loss and tinnitus disabilities. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what

-3-

this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timber lake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473,486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter from VA dated in January 2010 notified the Veteran of how to substantiate a service connection claim. The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned. Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the

-4-

claim. See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file. The Veteran has not identified any other records or evidence that remains outstanding. In this regard, he did not respond to a November 2013 letter requesting his participation in obtaining additional non-VA records. See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991) (VA's duty to assist is not a "one-way street"). Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied. See 38 C.F.R. § 3.159(c) (2013). The Veteran was provided a VA examination in January 2014. As will be discussed in greater detail below, the examiner reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided opinions supported by a rationale such that the Board can render an informed determination. The Board, therefore, concludes that the examination report is adequate for the purposes of rendering a decision in the instant appeal. See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Veteran was afforded a videoconference hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ explained the issues on appeal and suggested that the Veteran submit additional medical evidence in the form of positive nexus opinions and lay statements linking the Veteran's balance disorder and sleep disorder to active service or to his service-connected tinnitus. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has either individual identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to

-5-

substantiate his claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim. Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1131 (West 2002). That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2013). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2013).

Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability. On a secondary basis, service connection may be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310 (2013); Allen v. Brown, 1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability). To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509 (1998).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-

-6-

service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Balance Disorder

The Veteran essentially contends that he has a balance disorder that is etiologically related to his service-connected bilateral hearing loss or tinnitus, or alternatively to his active military service.

As to the first Wallin element, evidence of a current disability, the Veteran has a current diagnosis of benign paroxysmal positional vertigo (BPPV). Thus, the first Wallin element is met.

With respect to the second Wallin element, a service-connected disability, the Veteran is currently service-connected for bilateral hearing loss or tinnitus. Thus, the second element is satisfied.

However, with respect to the crucial third Wallin element, evidence of a medical nexus linking the service-connected disability to the claimed disorder, the RO requested a VA examination of the Veteran to determine the etiology of the Veteran's BPPV, in accordance with the November 2013 Board remand directives. The examiner reviewed the Veteran's claims file and noted that the Veteran was first diagnosed with BPPV in 2011. The examiner concluded that it was unlikely that the Veteran's bilateral hearing loss and tinnitus caused or aggravated his BPPV because the pathophysiology of BPPV is the development of canalithiasis, which the examiner stated is medically unrelated to the cause of hearing loss and tinnitus.

As for service connection on a direct basis, the examiner noted that the Veteran's service treatment records contained no reports or evidence of a chronic balance condition during service and that none were reported at the time of the Veteran's separation. The examiner also noted the Veteran's report during the examination that he did not have any room spinning symptoms while he was in service. The examiner further indicated that the record contained no evidence that linked his

-7-

BPPV to any illness or condition which occurred during the Veteran's service. Specifically, the examiner reported that consultations with a VA audiologist confirmed that the BPPV was unlikely related to the Veteran's prior in-service heart murmur or upper respiratory infections, or to his orthostatic blood pressure changes, as the aforementioned conditions have very different pathophysiologies and causes of dizziness that they could potentially cause. The Veteran submitted no medical evidence contrary to either of the examiner's conclusions.

When assessing the probative value of a medical opinion, access to the claims file and the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by a detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). A medical opinion that contains only data and conclusions is not entitled to any weight. Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In the present case, the Board finds the VA examiner's opinion highly probative. As noted above, the examiner offered a rationale for her opinion, explaining the different pathophysiologies of BPPV and bilateral hearing loss and tinnitus, as well as the absence of any chronic balance disorder from the Veteran's service treatment records. The examiner also explained why the Veteran's BPPV was unrelated to the Veteran's in-service symptoms of heart murmur, upper respiratory infections, or recent orthostatic blood pressure changes. Additionally, the examiner noted that while the Veteran had planned on seeking private treatment for his BPPV, he declined to do so because of the costs involved.

The Board acknowledges that the examiner did not render her conclusions in the precise language as required by VA regulation, in particular, the language of "at least as likely as not." Nevertheless, given the examiner's review of the claims file and examination of the Veteran, the Board finds that the examiner's rationale is

-8-

adequate. As noted above, the examiner stated that it was unlikely that the Veteran's hearing loss and tinnitus caused or aggravated his BPPV, given their very different pathophysiologies. The examiner reached this conclusion based on a review of the Veteran's claims file, examination of the Veteran, and consultations with a VA audiologist. The examiner also stated that there was no evidence in the Veteran's service records that his BPPV was related to an illness or condition during service. Thus, the examiner's conclusions and basis for reaching them are clearly indicated. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (noting the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).

To the extent that the Veteran believes his BPPV is related to his service-connected tinnitus or is otherwise related to service, the Board acknowledges that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom like dizziness. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service). Further, under certain circumstances, lay statements may bolster a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg).

Lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011). As to the etiology of the Veteran's BPPV, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person. Jandreau, 492 F.3d 1372. Specifically, the Veteran is not competent to diagnose his BPPV or render an opinion as to the cause or etiology of it because the evidence does not indicate that

-9-

he has the requisite medical knowledge or training. Rucker v. Brown, 10 Vet. App. 67, 74(1997).

Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's BPPV is related to his service-connected tinnitus or otherwise related to service, the Board ultimately affords the objective medical evidence of record, which failed to find a connection between the Veteran's BPPV and his service-connected tinnitus and his military service, greater probative weight. Therefore, the Board finds that service connection for BPPV is not warranted on either a secondary basis or a direct basis.

Sleep Disorder

The Veteran essentially contends that he has a sleep disorder that is etiologically related to his service-connected tinnitus, or alternatively to his active military service.

With respect to the second Wallin element, as noted above the Veteran is service-connected for tinnitus. Thus, the second Wallin element is met.

However, with respect to the first Wallin element, a current disability, the Veteran has not presented any competent evidence of a current diagnosis of a sleep disorder. On the contrary, the January 2014 VA examiner reported that the record contained no current evidence of a chronic sleep disorder. The examiner explained that while the Veteran reported varying delays of sleep onset, those delays did not interfere with his social or occupational functioning and it was therefore unlikely that the Veteran had a sleep disorder. The examiner also found noteworthy the absence of daytime fatigue symptoms, which she reported were suggestive of sleep disorders. The Board notes that during the examination, the Veteran reported that he felt like he had slept when he awoke in the morning, denied any daytime fatigue or drowsiness, and said he had no limitations due to tiredness from a lack of sleep.

The Board considered the Veteran's lay assertions regarding his problems sleeping, specifically that his service-connected tinnitus made it difficult for him to fall asleep

-10-

and caused him to wake up during the night or early in the morning so as to have a "disabling" effect on his sleep, as well as his belief regarding the etiology of those sleep problems. See Appellant's Post-Remand Brief, pg. 4. However, the Veteran is not competent to diagnose his sleep disorder or render an opinion as to the cause or etiology of it because the evidence does not indicate that he has the requisite medical knowledge or training. Rucker, 10 Vet. App. 74.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Here, because there is no competent evidence of a diagnosis of a sleep disorder, the Board finds that service connection for a sleep disorder is not warranted on either a secondary or direct basis.

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

ORDER

Entitlement to service connection for a balance disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus disabilities, is denied.

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus disabilities, is denied.

REMAND

Unfortunately, the Board again finds that further development is necessary regarding the Veteran's service connection claim for an acquired psychiatric disorder.

-11-

The Board finds that the January 2014 VA examination report is inadequate. Specifically, the examiner rendered a diagnosis of vascular dementia, but failed to provide an opinion regarding whether that disorder was etiologically related to the Veteran's active service or aggravated by his service-connected bilateral hearing loss and tinnitus disabilities. If VA provides a Veteran with an examination in a service connection claim, the examination must be adequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there has not been substantial compliance with the remand directives with respect to this issue, this claim must be remanded again. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). Expedited handling is requested.)

1. Take appropriate action to secure copies of any VA treatment records not already of record relating to the Veteran's treatment for any acquired psychiatric disorders. If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature, onset, and etiology of all acquired psychiatric disorders diagnosed since September 2010, including but not limited to depression, mood disorder with depressed features due to dementia and tinnitus, adjustment disorder, and vascular dementia. Any indicated tests and studies must be accomplished. All clinical findings must be reported in detail and

-12-

correlated to a specific diagnosis. The claims file, to include all relevant records in Virtual VA and VBMS, and a copy of this REMAND, must be made available to the examiner. The examiner must acknowledge that this review was completed.

The examiner must address the following:

a) Identify any acquired psychiatric disorder that is currently manifested or is indicated in the records at any time since September 2010, including but not limited to depression, mood disorder with depressed features due to dementia and tinnitus, adjustment disorder, and vascular dementia.

b) For each current and resolved psychiatric disorder diagnosed since September 2010, whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder was incurred in, aggravated (i.e., permanently worsened beyond normal progression) by, or is otherwise related to the Veteran's active military service, or caused or aggravated by the Veteran's service-connected bilateral hearing loss and tinnitus disabilities. In the case of aggravation, to the extent practicable, the examiner should indicate a baseline of symptomatology for the Veteran's psychiatric disorder, and the aggravation of such symptomatology by his service-connected bilateral hearing loss and tinnitus disabilities. The examiner should also provide a Global Assessment of Functioning (GAP) score for the Veteran.

The rationale for all opinions expressed must be provided.

-13-

3. After receipt of the above, undertake any additional development necessary in light of the evidence received. Then readjudicate the Veteran's claim. If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

-14-



